 Case 4:20-cv-04061-BAB Document 28                   Filed 12/02/20 Page 1 of 2 PageID #: 74




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

RICHARD EUGENE LEATHERWOOD
                                                                                       PLAINTIFF


 v.                                     Civil No. 4:20-cv-04061


NURSE STEPHEN KING; NURSE LONI
REDFERN; and NURSE CHELSEA                                                          DEFANDANTS


                                              ORDER

       Plaintiff Richard Eugene Leatherwood filed this 42 U.S.C. § 1983 on August 5, 2020.

(ECF No. 1). On September 9, 2020, the parties consented to the jurisdiction of a United States

Magistrate Judge to conduct any and all proceedings in this case, including conducting the trial,

ordering the entry of a final judgment, and conducting all post-judgment proceedings. (ECF No.

10). Before the Court is Plaintiff’s Motion for Subpoena. (ECF No. 25). Defendants have filed a

Response in opposition to the motion. (ECF No. 26). The matter is ripe for consideration.

       In his motion Plaintiff identifies the following Medical Requests and Grievances: Medical

Request Ref# 7,398, 939 and 6, 906,900 and Grievances Ref# 7,399,847 and 7,337,150. (ECF No.

25). He goes on to state:

       I have asked the Defendants lawyer for these Medical Request, Grievances, and cat
       scan results. He has not gave me both cat scan results like I asked. I did receive
       one cat scan result. But I asked for cat scan results. So will the court please help me
       to receive these two Medical Request, two Grievances and two cat scan results like
       I asked the Defendants lawyer to give me

Id. In their Response Defendants state the grievance identified as 7,399,847 does not pertain to

Plaintiff and the additional grievances, medical requests, and second cat scan identified by Plaintiff

were submitted or performed after the instant lawsuit was filed and were not in the possession of


                                                  1
 Case 4:20-cv-04061-BAB Document 28                  Filed 12/02/20 Page 2 of 2 PageID #: 75




defense counsel at the time the initial disclosures were made. (ECF No. 26). Defendants go on to

state they will provide Plaintiff with copies of the grievance and medical requests (Ref# 7,398,939,

6, 906,900 and 7,337,150) and the CT scan performed on October 14, 2020. In addition,

Defendants state they will also provide Plaintiff with “a copy of all medical records, requests, and

grievances since to July 27, 2020 [sic].” Id.

       According to Defendants, grievance Ref# 7,399,847 does not pertain to Plaintiff. Plaintiff

has not demonstrated how this grievance is relevant to this proceeding. In addition, Defendants

have represented to the Court that they will provide Plaintiff with copies of all the other records

he is requesting.

       Accordingly, Plaintiff’s Motion for Subpoena (ECF No. 25) is DENIED. Defendants are

directed to file a notification with the Court once they provide Plaintiff with his requests.

       IT IS SO ORDERED THIS 2nd day of December 2020.


                                                       /s/ Barry A. Bryant
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 2
